                       UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF WISCONSIN
                            MILWAUKEE DIVISION

  DARLENE BRUNETT,              ) Case No.: 2:18-cv-00168-LA
                                )
           Plaintiff,           )
                                ) PLAINTIFF’S MOTION TO CERTIFY
      v.
                                )
                                )
  CONVERGENT OUTSOURCING, INC., )
                                ) Hon. Lynn Adelman
           Defendant.           )

 MEMORANDUM OF LAW IN SUPPORT OF MOTION FOR CLASS CERTIFICATION

      Plaintiff DARLENE BRUNETT, by and through her attorney, James C. Vlahakis

submits the following as her Memorandum of Law in Support of her Motion to Certify

the proposed putative class action against Defendant CONVERGENT OUTSOURCING,

INC. (“Convergent”) and in support states as follows:

      I.      Introduction

      Plaintiff is a consumer as defined by Sections 1692(a)(3) of Fair Debt Collection

Practices Act 15 U.S.C. § 1692, et seq. (the “FDCPA” or “Act”). Plaintiff filed suit on

January 30, 2018, based upon a collection issue sent to her by Defendant on or about

February 17, 2018. See Exhibit A, Complaint. This case concerns the legality of all

standard form collection letters used by Convergent.         The collection letter is a

“communication” as defined by Section 1692a(2) of the Act because the letter attempted

to collect a consumer debt allegedly owed by Plaintiff to Comenity Capital Bank and in

particular, a PayPal Credit Account. See Exhibit B. A copy of the relevant portion of the

February 17, 2018, letter is included on the following page. Convergent answered the

Complaint and denied that the 1099-C Disclosure language violated the FDCPA.

Convergent no longer uses 1099-C Disclosure language on its collection letters.




           Case 2:18-cv-00168-LA Filed 04/01/19 Page 1 of 17 Document 38
       As reflected in Plaintiff’s Motion for Class Certification, the upper right corner of

the collection letter identifies a “Reduced Balance Amount” of $506.07” and directly

below that, the letter lists the “Amount Owed: $1,012.13.” The center section of the

letter contains the words “Reduced Balance Opportunity” within a rectangular box. The

first sentence in the body of the letter informed Plaintiff that “[t]his notice is being sent

to you by a collection agency.” The second sentence in body of the collection letter

indicates that Plaintiff “has a past due balance of $1,012.13.” states in relevant part:

“Our client has advised us that they are willing got to satisfy your account for 50% of

your total balance.”




                                             2
         Case 2:18-cv-00168-LA Filed 04/01/19 Page 2 of 17 Document 38
      The collection letter (and hundreds like it) contained the following phrase:

             Notice:    The Internal Revenue Service may require financial
             institutions to file Form 1099-C (Cancellation of Debt) to report the
             discharge of indebtedness of $600 or more.

(hereafter the “1099-C Disclosure language”).

      Section 1692e of the FDCPA states that “[a] debt collector may not use any false,

deceptive, or misleading representation or means in connection with the collection of

any debt” and Section 1692e(10) which states that a debt collector may not use “any

false representation or deceptive means to collect or attempt to collect any debt or to

obtain information concerning a consumer.”

      The 1099-C Disclosure language constitutes a false, deceptive, and misleading

representation in violation of Section 1692e because under no set of circumstances

would the Internal Revenue Service (“IRS”) require Convergent or the creditor at issue

(Comenity Bank) to file a IRS Form 1099-C. The 1099-C Disclosure language constitutes

a false, deceptive, and misleading representation because the proposed scenario – the

issuance of a Form 1099-C cannot occur under in light of the amount owed and the

proposed discharge of indebtedness. Here, with the principal debt being identified as

$1,012.13, the proposed discharge of indebtedness, $506.07, was for less $600.

      Defendant violated 1692e(10) which states that a debt collector may not use “any

false representation or deceptive means to collect or attempt to collect any debt or to

obtain information concerning a consumer.” Again, there are no set of circumstances

where Defendant or its creditor would have been required to issue a Form 1099-C.

Defendant should never have included the 1099-C Disclosure language where any

consumer was sent a collection letter where the discharge of indebtedness was less than

or where the subject debt was for less than $600.

      The proposed class consists of 2,666 residents of Wisconsin, Indiana and Illinois



                                           3
        Case 2:18-cv-00168-LA Filed 04/01/19 Page 3 of 17 Document 38
who were the collection letters sent to these residents listed (a) an amount owed that

was less than $600 or (b) listed a proposed discharge of indebtedness that was for less

than $600. Under either scenario, as a matter of law, no IRS Form 1099-C could be

issued. Despite knowing this fact, Defendant included the 1099-C Disclosure language

on letters sent to individuals owing less $600 or where a proposed discharge of

indebtedness was for less than $600. Defendant violated the FDCPA because the IRS

disclosure language where no form 1099-C could be issued under the circumstances.

This constitutes a deceptive, misleading and false representation.

      Defendant may defend the 1099-C Disclosure language by stating that “[t]he

Internal Revenue Service may require financial institutions to file Form 1099-C

(Cancellation of Debt) to report the discharge of indebtedness of $600 or more”

(emphasis supplied).     But this argument is without merit because under no

circumstances could a creditor issue a 1099-C where a consumer’s total debt is less

than $600, or where a proposed discharge of indebtedness was for less than $600.

      II.    The FDCPA

             A.     Purpose of the FDCPA

      The purpose of the FDCPA is “to eliminate abusive debt collection practices by

debt collectors.” 15 U.S.C. §1692(e). This law “is designed to protect consumers from

unscrupulous collectors, regardless of the validity of the debt.” Mace v. Van Ru Credit

Corp., 109 F.3d 338, 341 (7th Cir. 1997). The FDCPA broadly prohibits unfair or

unconscionable collection methods; conduct which harasses, oppresses or abuses any

debtor; and any false, deceptive or misleading statements in connection with the

collection of a debt. It also requires debt collectors to give consumers truthful

information about their debts, and about their rights as consumers. 15 U.S.C. §§1692d,

1692e, 1692f and 1692g. Consumers may act as “private attorneys general” to enforce



                                           4
         Case 2:18-cv-00168-LA Filed 04/01/19 Page 4 of 17 Document 38
the FDCPA. Crabill v. Trans Union, LLC, 259 F.3d 662, 666 (7th Cir. 2001).

              B.     The Unsophisticated Consumer Standard

       Whether a debt collector’s conduct violates the FDCPA should be judged from the

standpoint of an “unsophisticated consumer.” Turner v. J.V.D.B. & Associates, Inc., 330

F.3d 991, 995 (7th Cir. 2003), held that the “test for determining whether a debt collector

violated [the FDCPA] is objective, turning not on the question of what the debt collector

knew but on whether the debt collector’s communication would deceive or mislead an

unsophisticated, but reasonable, consumer. Gammon v. GC Servs. Ltd. Partnership, 27

F.3d 1254, 1257 (7th Cir. 1994).” A collection letter can be "literally true" and still be

misleading, Gonzales v. Arrow Fin. Servs., LLC, 660 F.3d 1055, 1062 (9th Cir. 2011)—

for example, if it "leav[es] the door open" for a "false impression," Fields v. Wilber Law

Firm, P.C., 383 F.3d 562, 566 (7th Cir. 2004).

       Plaintiff need not prove intent, bad faith or negligence because generally

speaking, the FDCPA is a strict liability statute. “[D]ebt collectors whose conduct falls

short of [the FDCPA’s] requirements are liable irrespective of their intentions.” Ruth v.

Triumph Partnerships, 577 F.3d 790, 805-806 (7th Cir. 2009).

       For the reasons that follow, the proposed class should be certified because

Plaintiff has satisfied all of the requirements of Federal Rule of Civil Procedure 23.

       III.   Class Certification Requirements

       The proposed class involves:

              (a) all persons who were sent a collection letter in substantially the
              same form letter as the Collection Letter attached as Exhibit A; (b)
              to addresses within the States of Illinois, Indiana and Wisconsin; (c)
              one year prior to the filing of this class action; and (d) where the
              collection letters were not returned by the postal service as
              undelivered.

       Numerosity Exists.     This action complains of computer-generated, standard

forms used by Defendant. Discovery produced in this case demonstrates that Defendant


                                             5
         Case 2:18-cv-00168-LA Filed 04/01/19 Page 5 of 17 Document 38
mailed 2,666, collection letters to consumers with addresses in the states of Wisconsin,

Indiana and Illinois, where the amount owed was less than $600 or the proposed

discharge of indebtedness was for less than $600. This 2,666 figure is broken down as

follows:

              a. 499 Wisconsin residents were sent a similar 1099 Form Letter;

              b. 1,430 Illinois residents were sent a similar 1099 Form Letter; and

              c. 736 Illinois residents were sent a similar 1099 Form Letter.

       The class is so numerous that joinder of all members is impractical.

       Typicality is Satisfied. Plaintiff’s circumstances and claims typical of those of

the class members. All are based on the same factual and legal theories. The theory

presented is whether a form collection letter violates the FDCPA.

       Commonality is Satisfied. As discussed below in Section IV, there are questions

of law and fact common to the class, which questions predominate over any questions

affecting only individual class members. This case involves a form collection letter. As

outlined in Plaintiff’s Motion to Certify, the primary questions are whether Defendant’s

form collection letters violate Sections 1692e, 1692e(5) 1692e(10) and 1692f of the Act.

The legal issues are whether the subject language constitutes a deceptive, misleading

and false representation where (a) a consumer’s total debt is less than $600 or (b) where

a proposed discharge of indebtedness was for less than $600.

       Plaintiff is an Adequate Class Representative. Plaintiff will fairly and

adequately represent the class members. Plaintiff testified that she understood her role

as a class representative and she articulated the basis for her cause of action. Exhibit

C, Pl’s deposition a pp. 13-23, 35-48, 59-61, 64-70.

       Proposed Class Counsel is Appropriate.           Plaintiff has retained counsel

experienced in defending and prosecuting consumer class action complaints. For



                                           6
           Case 2:18-cv-00168-LA Filed 04/01/19 Page 6 of 17 Document 38
example, attorney James C. Vlahakis, is a former defense consumer class action defense

attorney who worked at the nationally recognized defense firm of Hinshaw & Culbertson

from 1998 to 2017. While at Hinshaw & Culbertson, Mr. Vlahakis:

             a. defended and/or prosecuted over a hundred consumer-based
                claims since 1998;
             b. has obtained approval of multi-million-dollar TCPA based class
                action settlements in conjunction with class counsel (see, e.g.,In
                Re Capital One Telephone Consumer Protection Act Litigation,
                2012-cv-10064 (N.D. Ill.) ($75 million dollar TCPA based
                automated dialing system settlement); Prater v. Medicredit, Inc.,
                2014-cv-0159 ($6.3 million dollar TCPA based automated
                dialing system wrong party settlement); INSPE Associates v. CSL
                BIotherapries, Inc. (N.D. Ill.) ($3.5 million fax based settlement);
             c. gained court approval in relation to approximately a dozen
                FDCPA based class action settlements;
             d. has defeated a TCPA class certification in Jamison v. First Credit
                Services, Inc., 290 F.R.D. 92 (N.D. Ill. Mar. 28, 2013),
                reconsideration denied, 2013 U.S. Dist. LEXIS 105352 (N.D. Ill.
                July 29, 2013);
             e. has successfully moved to decertify a TCPA based class action
                in Pesce v. First Credit Services, Inc., 2012 U.S. Dist. LEXIS
                188745 (N.D. Ill. June 6, 2012); and
             f. has also obtained favorable declaratory relief before the Federal
                Communication Commission (“FCC”) relative to a TCPA junk
                facsimile-based cause of action (see FCC’s Order of October 30,
                2014, FCC14-164, in CG Docket Nos. 02-278 and 05-338).
      Shortly after being hired by his current firm, Mr. Vlahakis was appointed to serve

as a Steering Committee Member in the case of In re: Apple Inc. Device Performance

Litigation, 18-MD-02827 (N.D. Cal.). In this role, Mr. Vlahakis represents approximately

24 class representatives in the proposed class action.

      Superiority is Satisfied. A class action is superior for the fair and efficient

adjudication of the class members’ claims. First, Congress specifically contemplated

FDCPA class actions as a principal means of enforcing the statute. Second, as set forth

in the following Section, this proposed class action is necessary to determine that

Defendants’ conduct is a violation of law and to bring about its cessation.



                                            7
         Case 2:18-cv-00168-LA Filed 04/01/19 Page 7 of 17 Document 38
       IV.    The 1099-C Disclosure Language Violates the FDCPA

       The 1099-C Disclosure violates the FDCPA because the language potentially

misleads consumers by identifying a scenario that cannot ever take place.             While

Defendant will argue that the word “may” qualifies the 1099-C Disclosure language,

Defendant’s argument is nothing more than an after-the-fact justification. Defendant

should not have included the 1099-C Disclosure language where it knew – as a

sophisticated debt collector – that no 1099-C will issue where (a) a debt is less than

$600 or (b) where an amount owed less than $1,200 and the corresponding “discharge

of indebtedness” is less than $600. Defendant should know that 26 U.S.C. § 6050P's

reporting requirement "shall not apply to any discharge of less than $600." Id.at §

6050P(b).

       Here the collection letter listed the “Amount Owed” as “$1,012.13” and the

collection letter identifies a “Reduced Balance Amount” of $506.07” – an amount that is

less than the $600 threshold provided by the IRA. Defendant, knowing that collection

letters are reviewed through the prism of unsophisticated consumer standard,

Defendant should have avoided the inclusion of any potentially deceptive or misleading

IRS disclosure language.

              A. IRS Language is Misleading

       Numerous courts have held that the inclusion of IRS 1099-C disclosure language

may be misleading where the amount of the debt may not trigger the issuance of a Form

1099, but where the inclusion of the disclosure language may cause consumers to pay

the entire debt to avoid trouble with the IRS.

       Foster v. AllianceOne Receivables Mgmt., 2016 U.S. Dist. LEXIS 56958 (N.D. Ill.

Apr. 28, 2016) involved a similar set of facts, where debt collector offered to settle a debt

where the discharge of indebtedness was less than $600. In particular, the underling



                                             8
         Case 2:18-cv-00168-LA Filed 04/01/19 Page 8 of 17 Document 38
debt was $718.96 debt and the proposed settlement was for $467.32. The dunning letter

contained the following disclosure: "[p]lease be advised that any settlement which waives

$600.00 or more in principal of a debt may be reported to the Internal Revenue Service

by our client." (Emphasis supplied). Id. at *2.

       The consumer in Foster alleged that the IRS disclosure language is a "collection

ploy designed to deceive or mislead" the consumer into thinking that the IRS could be

involved in their debt where there is no set of circumstances in which the IRS would be

involved. Id. at *5. In response, the debt collector argued that the statement was not

misleading on the basis that it would have obvious (even to an unsophisticated

consumer) that the IRS disclosure statement would not apply because the discharged

portion of the debt, $251.64, fell below $600.00 threshold was not met. Id. at 4-5. As

summarized by the court:

           Defendant further argues that the language was an accurate statement
           of the law and that it was immaterial because it did not apply to
           Plaintiff. Plaintiff argues that the language is not an accurate statement
           because there are exceptions to the IRS reporting requirement. As
           noted by Defendant, the statement in question notes that a settlement
           "may be reported" to the IRS but does not state that all settlements
           waiving $600.00 or more would be reported. Further, the language does
           not imply that any particular outcome might occur except in those
           cases where a settlement write-off of over $600.00 has occurred.
                                             * * *
           At issue in this case is whether the unsophisticated consumer would
           plausibly be deceived by the Letter, and whether this deception would
           lead that consumer to settle the matter without negotiating the debt for
           fear that the settlement would be reported to the IRS.

Id. at *4-*5.

       Foster rejected the debt collector’s argument:

           by Defendant's own admission, the offered debt write-off does not meet
           the $600.00 threshold mentioned. It is plausible that mention of the
           IRS in a situation where there is no set of circumstances in which
           the IRS would be involved could mislead "a person of modest
           education and limited commercial savvy."



                                             9
         Case 2:18-cv-00168-LA Filed 04/01/19 Page 9 of 17 Document 38
Id. at *5-*6.

       In Velez v. Enhanced Recovery Co., LLC, 2016 U.S. Dist. LEXIS 57832 (E.D. Pa.

May 2, 2016), the debt collector sent the plaintiff to collect a debt of $692.70 where the

letter offered to settle the debt for $554.16. The letter included the following disclosure:

“In addition, any indebtedness of $600.00 or more, which is discharged as a result of a

settlement, may be reported to the IRS as taxable income pursuant to the Internal

Revenue Code 6050(P) and related federal law." *3 (emphasis supplied). Velez held that

the language plausibly violated the FDCPA because the statement was not true:

           Accepting the amended complaint's well-pled factual allegations as
           true, Velez's settlement of this alleged debt, and ERC's cancellation
           thereof, could not possibly have been reportable under the relevant
           exceptions. Am. Compl. ¶¶ 16-19. If, in fact, under the circumstances
           of this case, there could not possibly have been a reportable event, then
           the statement would be false. See, e.g., Wagner v. Client Servs., Inc.,
           2009 U.S. Dist. LEXIS 26604, 2009 WL 839073, *4 (E.D. Pa. Mar. 26,
           2009) (Baylson, J.) (explaining that absent additional discovery to
           demonstrate whether Citibank was required to report the discharge of
           plaintiff's indebtedness, there remained an initial question of whether
           the collection letter's "required to" language was true or false).
                                              ***
           [T]he use of the contingent 'may' in the Statement here does not
           materially distinguish it from the challenged language in Good because
           both phrases fail to communicate that there are other exceptional
           circumstances beyond the threshold amount that affect whether the
           cancellation of the debt is reportable. Further, the challenged
           Statement, like the challenged language in Wagner, suggests the
           possibility that the cancelled debt could be reported.

           Moreover, the Statement could mislead or deceive the least
           sophisticated debtor. A debt collector's statement is deceptive where it
           can be reasonably read to have two or more different meanings, one of
           which is inaccurate, and it is misleading if it states that a certain action
           is possible even though the debt collector has reason to know that there
           are facts that make the action unlikely in a particular case. Brown, 464
           F.3d at 455.

           Velez alleges that the Statement might lead the least sophisticated
           debtor to believe that he might have to pay a certain amount in order
           to avoid IRS reporting. Am. Compl. ¶ 23. ERC contends that the
           Statement is not deceptive or misleading because it is not subject to
           multiple interpretations, but rather sets forth a generally applicable


                                              10
         Case 2:18-cv-00168-LA Filed 04/01/19 Page 10 of 17 Document 38
           rule. ERC MTD at 8.

           Velez states a plausible claim that the Statement is misleading or
           deceptive. Velez's interpretation of the Statement from the perspective
           of the least sophisticated debtor is not bizarre or idiosyncratic. The
           least sophisticated debtor, given a generally applicable rule with some,
           but not all, of the relevant exceptions thereto, might be misled into
           thinking that there will be adverse tax consequences for settling a debt
           for less than the total amount due. The conditional "may" of the
           Statement does not remove from the realm of possibility that the least
           sophisticated debtor might be deceived into thinking that ERC must or
           will report certain settlement amounts to the IRS, even when it does
           not intend to, or would not be required to, under the relevant statute
           and regulations.

Id. at *6-*9.

       Valez rejected the same argument advanced by Convergent in this case – that a

consumer would understand that a 1099-C would not be issued where the amount of

the discharged debt was below the threshold amount of $600:              “the amount owed

exceed[s] $600, so the least sophisticated debtor who read carefully, but still did not

understand whether the threshold applied to the total indebtedness or just the write-off

amount after settlement, could be confused or misled.” Id. at *10-*11, fn 1.

       The debt collector in Balon v. Enhanced Recovery Co., 190 F.Supp.3d 385 *(M.D.

Penn. 2016) used similar language: “any indebtedness of $600.00 or more, which is

discharged as a result of a settlement, may be reported to the IRS as taxable

income pursuant to the Internal Revenue Code 6050(P) and related federal law." 190

F.Supp.3d at 390 (emphasis supplied). Balon also rejected the same argument that

Convergent is raising – that the debt collector did not violate the FDCPA because the

disclosure was an accurate recitation of applicable IRS regulations. Here is how the

court framed the debt collector’s argument:

           Defendant also states that the IRS Instructions "direct creditors to '[f]ile
           Form 1099-C, Cancellation of Debt, for each debtor for whom you
           canceled a debt owed to you of $600 or more.'" (Doc. 4, p. 7) (citing IRS
           Instructions for Forms 1099-A and 1099-C). Therefore, according to
           Defendant, "[s]tating that 'any indebtedness of $600.00 or more, which


                                              11
         Case 2:18-cv-00168-LA Filed 04/01/19 Page 11 of 17 Document 38
          is discharged as a result of a settlement, may be reported to the IRS' is
          entirely consistent with the statute's requirement that applicable
          entities 'shall make a return,' as well as with the statute's sole
          exception for discharges of less than $600." (Id.). Thus, Defendant
          argues, "[t]he controlling statute, regulations, and IRS instructions all
          specifically require applicable entities to file Form 1099-C when they
          cancel debts of $600 or more—which is exactly what the challenged
          sentence says." (Id. at p. 8).

          Defendant then argues that the challenged language is neither
          deceptive nor misleading. (Doc. 4, p. 8).

          According to Defendant, "the challenged sentence does not have a
          reasonable second meaning; it means exactly what it says." (Doc. 4, p.
          9). Defendant continues by stating that "[t]he sentence is not subject
          to multiple interpretations; it is not deceptive or misleading." (Id.). "To
          the contrary," Defendant claims, "[it] has merely set forth the generally
          applicable rule."
                                             ***
          Thus, according to Defendant, "[g]iven the breadth of identifiable events
          covered by 26 C.F.R. § 1.6050P-1(b)(2), it is not misleading to state that
          '$600.00 or more, which is discharged as a result of a settlement, may
          be reported to the IRS . . . .'" (Id.)

190 F.Supp.3d at 389-90.

       Balon held that the settlement of the plaintiff's debt "could not possibly have been

reportable under the relevant exceptions." Id. at 392 (internal citations omitted). The

court also rejected letter’s conditional use of “may”, holding as follows:

          Moreover, the challenged language's use of the "conditional 'may'. . .
          does not remove from the realm of possibility that the least
          sophisticated debtor might be deceived into thinking [Defendant] must
          or will report certain settlement amounts to the IRS, even when it does
          not intend to, or would not be required to, under the relevant statute
          and regulations." Id. Thus, Plaintiff states a plausible claim that the
          statement in question is misleading or deceptive under section
          1692e(10) of the FDCPA.

Id. at 392 (internal citations omitted).

              B. The Misleading IRS Disclosure Language is Material

       "[I]n deciding whether . . . a representation made in a dunning letter is misleading

the court asks whether a person of modest education and limited commercial savvy




                                            12
        Case 2:18-cv-00168-LA Filed 04/01/19 Page 12 of 17 Document 38
would be likely to be deceived." Evory v. RJM Acquisitions Funding L.L.C., 505 F.3d 769,

774 (7th Cir. 2007). The court views the letter through the perspective of an

"unsophisticated consumer." Lox v. CDA, Ltd., 689 F.3d 818, 822 (7th Cir. 2012). A false

or   misleading   statement     is   material     if   it   has   "the   ability   to   influence

a consumer's decision," O'Rourke v. Palisades Acquisition XVI, LLC, 635 F.3d 938, 942

(7th Cir. 2011) (emphasis supplied).

       The court in Foster held that the subject IRS language – which contained a

qualifier of “may” – was a materially misleading statement:

          As a consumer may forego his or her rights related to the disputed debt,
          by settling the matter without negotiation due to this deception, the
          statement in question is material. Accepting the Complaint's well-
          pleaded factual allegations as true and drawing all reasonable
          inferences in Plaintiff's favor, Plaintiff alleges sufficient facts to state a
          plausible claim for relief.

2016 U.S. LEXIS 56958, *6.

       The plaintiff inVelez argued that 1099-C language was materially misleading

because the gratuitous injection of the IRS into a collections communication has the

potential to affect the least sophisticated debtor's decision-making process. Velez, 2016

U.S. Dist. LEXIS 57832 at *9. The court inVelez held that the language could plausibly

influence the decision-making of the "least sophisticated debtor" and lead the debtor to

pay a certain sum to avoid trouble with the IRS:

             A false statement is only actionable under the FDCPA if it has the
             potential to affect the decision-making process of the least
             sophisticated debtor, meaning that it is material when viewed from
             the least sophisticated debtor's perspective. Jensen v. Pressler &
             Pressler, 791 F.3d 413, 421 (3d Cir. 2015). This constitutes a low
             bar. Id.

             Even imbued with basic understanding and a willingness to read
             carefully, the Statement might influence the least sophisticated
             debtor. It would not be bizarre or idiosyncratic for the least
             sophisticated debtor to believe that the "invocation of the IRS
             reasonably suggests...that he or she could get in trouble with the
             IRS for refusal to pay the debt, or for obtaining any debt forgiveness


                                             13
        Case 2:18-cv-00168-LA Filed 04/01/19 Page 13 of 17 Document 38
              of $600 or more." Good, 55 F. Supp. 3d at 748. The least
              sophisticated debtor could reasonably assume that ERC included
              the Statement because it was relevant, and such a debtor could
              believe, given the lack of specificity in the generally-stated rule that
              mentions one exception but not others, that the action he chooses
              to take with respect to the debt will trigger tax consequences or
              reporting requirements. There are myriad other ways that the
              Statement could, without bizarre or idiosyncratic interpretation,
              influence the least sophisticated debtor's decision-making process.

Velez, 2016 U.S. Dist. LEXIS 57832 at *9-*10; Balon,190 F.Supp.3d at 393. See also, In

re Crosby, 261 B.R. 470, 474 (Bankr. D. Kan. 2001) (noting that there are "actual (or at

least potential) tax consequences of the [1099-C] form," including that even if debtors

properly reported cancelled debt as income to the IRS, "the IRS could audit their returns

and, because of the 1099 - C's, possibly impose additional tax and penalties"); Kaff v.

Nationwide Credit, Inc., 2015 U.S. Dist. LEXIS 182048, *20 (E.D. N.Y. Mar. 31,

2015)(“The least sophisticated consumer, afraid of an audit, may be pressured by a

misstatement such as the one made by Nationwide into paying more of his debt to avoid

the risk of triggering an IRS audit.”); Mennes v. Capital One. N.A., 2014 U.S. Dist. LEXIS

61729, 2014 WL 1767079, *12 (W.D. Wis. May 5, 2014) ("filing a Form 1099 - C has

legal significance to the debtor's income tax liability.")

              C. Dunbar v. Kohn Law Firm, S.C., Does Not Support Defendant

       Defendant’s heavy reliance on Dunbar v. Kohn Law Firm, S.C., 896 F.3d 762 (7th

Cir. 2018) is misplaced. The court in Dunbar was not confronted with a debt collection

letters that were based upon a false premise – that the cancelation or discharge of the

subject debts might result in the issuance of a Form 1099-C. Here, as discussed above,

under no circumstances can a Form 1099-C be issued where the discounted settlement

offer/debt discharge offered to Plaintiff was form an amount of less than $600.

       One of the collection letters in Dunbar stated that the full balance due was

$4,049.08 and offered to settle the debt for $2,631.90. The other letter stated


                                             14
        Case 2:18-cv-00168-LA Filed 04/01/19 Page 14 of 17 Document 38
that the balance due was $4,319.69 and invited the consumer to contact the law

firm to discuss satisfying her debt obligation for a reduced amount.           Both

collection letters simply stated: "NOTICE: This settlement may have tax

consequences."      Id. at 764. Under these simple facts, the Seventh Circuit

determined that “[b]oth judges [properly] concluded that alerting debtors that a

settlement ‘may’ have tax consequences is neither false nor misleading.”

      Significantly, the court in Dunbar recognized that the letters “did not

mention IRS reporting.” According to the court:

      In some situations an entity that discharges a debt must file a 1099-
      C form with the IRS. 26 U.S.C. § 6050P(a). No obligation to report
      exists if the principal debt forgiven falls below $600. 26 C.F.R. §
      1.6050P-1(a)(1), (d)(2)-(3); 26 U.S.C. § 6050P(b). The reporting
      obligation has no bearing on this case because the law-firm
      collection letters did not mention IRS reporting.

Id. at 765, fn.2.

      In contrast, the subject collection in this cases improperly disclose the

possibility of IRS reporting where there is no basis under the law to for Defendant

to have included a taxable event.        Notably, Dunbar went to great lengths to

distinguish prior cases on the following grounds:

          “Again our case is meaningfully different. The tax-consequences
          warning does not imply that the debt collector can or will take an
          action it has no authority to take.” (Id. at 766);

          “The law-firm collection letters merely signaled as a general
          matter that tax consequences are a possibility. There's nothing
          misleading about that.” (Id. at 767) (emphasis supplied); and

           “The tax-consequences warning is literally true and not
          misleading under the objective "unsophisticated consumer" test.
          (Id. at 768) (emphasis supplied).

For these reasons, the Court should grant Plaintiff’s Motion to Certify.


                                          15
        Case 2:18-cv-00168-LA Filed 04/01/19 Page 15 of 17 Document 38
       WHEREFORE, for the reasons set forth above, Plaintiff respectfully requests

that this Court enter an order: (a) certifying the proposed class in this case; (b)

appointing the Plaintiff as Class Representative; (c) appointing James C. Vlahakis as

Class Counsel; and (d) for such other and further relief as the Court may deem

appropriate.

                                         Respectfully submitted,

                                              /s/ James C. Vlahakis
                                              James C. Vlahakis
                                              2500 S. Highland Avenue, Suite 200
                                              Lombard, IL 60148
                                              Phone No.: 630-581-5456
                                              Fax No.: 630-575-8188
                                              jvlahakis@sulaimanlaw.com

                                              Attorney for Plaintiff Darlene Brunett and the
                                              proposed class members

                                              Dated: April 1, 2019




                                            16
        Case 2:18-cv-00168-LA Filed 04/01/19 Page 16 of 17 Document 38
                    CERTIFICATE OF SERVICE

       I, James C. Vlahakis, certify that on April 1, 2019, I caused to

be filed the above referenced document via the district’s ECF system,

which shall serve a file stamped copy of this document on all counsel

of record.



/s/ James C. Vlahakis




                                           17
        Case 2:18-cv-00168-LA Filed 04/01/19 Page 17 of 17 Document 38
